Citation Nr: 1223886	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-07 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a chronic lung disability, to include asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of this case was subsequently transferred to the RO in Los Angeles, California.

In August 2010, the Board remanded this matter to accommodate the Veteran's request for a hearing before the Board.  In December 2010, a video conference hearing was held before the undersigned Acting Veterans Law Judge; a transcript of the hearing is in the claims file.

In March 2011, the Board issued a decision which found that new and material evidence had been submitted to reopen the Veteran's claims seeking service connection for an acquired psychiatric disorder and for a chronic lung disability, to include asthma.  The Board then remanded these reopened claims for additional evidentiary development and adjudication on the merits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current acquired psychiatric disorder was not first manifested in service or within the first post-service year; the preponderance of the evidence is against a finding that the Veteran currently has an acquired psychiatric disorder related to his military service.

2.  The preponderance of the evidence is against a finding that the Veteran currently has a chronic lung disability, including asthma, related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a chronic lung disability, to include asthma, have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Where an individual seeks to reopen a previously denied claim, the notice must inform the individual of both the reopening criteria and the criteria for establishing the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

A March 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As the Board's March 2011 decision granted the Veteran's application to reopen his claims seeking service connection for an acquired psychiatric disorder and for a chronic lung disability, any failure under Kent does not prejudice the Veteran.  Accordingly, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

The RO has obtained all of the Veteran's service treatment records, and has obtained or made all reasonable attempts to obtain his identified post service treatment records.  A June 2009 memorandum in the claims file documents the RO's attempts to obtain the Veteran's treatment records in 1981 from the Oak Knoll Naval Hospital.  A response from this facility noted that no records relating to the Veteran could be located, and the RO informed the Veteran of this status in a June 2009 letter.

The Veteran underwent VA respiratory and psychiatric examinations in March 2011 and April 2011, respectively.  These examinations were conducted by examiners who had reviewed the Veteran's claims file, the history of the respective conditions with the Veteran, examined the Veteran, and included rationales for the conclusions reached.  These examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not claimed that either examination was inadequate.  

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 473.  

The Board remanded this matter in August 2010 and again in March 2011.  These remands directed the RO to schedule the Veteran for a hearing before the Board, and also obtain medical opinions concerning the etiology of the conditions claimed on appeal.  A video conference hearing before the Board was conducted in December 2010, and the Veteran underwent VA respiratory and psychiatric examinations in March 2011 and April 2011, respectively.  Accordingly, the directives of the Board's August 2010 and March 2011 remands have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

I. Service Connection Claims

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Psychoses and   are listed as chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran is seeking service connection for an acquired psychiatric disorder and for a chronic lung disability.  He contends that both of these conditions began during his active duty service.  

The Veteran served on active duty in the Navy from March 1976 to April 1980.  A March 1976 enlistment examination noted essentially normal findings throughout.

A March 1978 treatment report noted the Veteran's complaints of shortness of breath and bronchospasm for the past two weeks.  The report noted that he had been aqua spraying while in a submarine.  Following a physical examination, the report concluded with a diagnosis of acute bronchospasm, secondary to inhaled irritant, and indicated that the Veteran was to avoid direct aqua spraying.  No follow up treatment or complaints related to this condition are noted.

A February 1980 hospital admission report indicated that the Veteran was not having any respiratory problems.  

A March 1980 Medical Board report noted the Veteran's three-month history of auditory hallucinations of a persecutory nature following the death of his father.  The report noted that the Veteran had recently developed an intense relationship with a bar maid, and has had feelings of violence.  He also has experienced confusion leading him to become suspicious and paranoid.  The Medical Board report noted that the Veteran had been hospitalized for a period of observation, evaluation and treatment, and that his primary diagnosis was determined to be borderline personality disorder, manifested by low stress tolerance, brief stress induced psychosis, affective instability, impulsivity, unstable intense interpersonal relations, and inability to adapt to military milieu.  The report also listed a second diagnosis of acute psychotic episode, resolved.  The U.S. Navy psychiatrist who made this assessment further opined that the Veteran's personality disorder existed prior to service, and was not aggravated or incurred as a result of his time in the Navy.  The Veteran was hospitalized at the time of this assessment, and the Medical Board recommended that the Veteran be discharged from the service.

In December 1985, the Veteran filed his original claims seeking service connection for a mental disorder and for a respiratory disability.  Although requested, the Veteran failed to identify any post service treatment records relating to either of these conditions, and failed to report for VA examinations scheduled for him in February 1986.  The RO subsequently issued a rating decision which denied the Veteran's claims.  

A. Service Connection for an Acquired Psychiatric Disorder

Following his discharge from the service, the Veteran is shown to have received multiple treatments for substance abuse.  A May 1993 VA hospitalization report noted a diagnosis of amphetamine dependence.  

In January 2007, the Veteran filed to reopen his claim seeking service connection for an acquired psychiatric disorder.

A January 2007 VA treatment report noted the Veteran's complaints of never having gotten over the Army's rejection.  The report noted that he had a history of treatment for substance abuse and mental problems.  Following a mental status examination, the report concluded with diagnoses of major depressive disorder, recurrent and severe; rule out schizoaffective disorder; and rule out substance induced psychosis.  

At his December 2010 video conference hearing before the Board, the Veteran testified that he feels his current major depression was caused by his active service.   

In April 2011, a VA psychiatric examination was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed, and the examination report included a historical summary of the Veteran psychiatric treatment.  Following a mental status examination, the report listed a diagnosis of depressive disorder, not otherwise specified.  The VA examiner then opined that it was less likely than not that the Veteran's current depressive disorder was related his inservice personality disorder with acute psychotic features.  In support of this conclusion, the VA examiner cited inconsistencies in the Veteran's medical treatment records as to his history of suicide attempts, as well as his history of auditory and visual anomalies.  The VA examiner further noted that the Veteran's inservice psychiatric treatment records indicated that there was no evidence of psychosis or disabling neurosis at the end of treatment, and consequently medications were discontinued.  The VA examiner further noted that the inservice diagnosis of a personality disorder was substantiated by the evidence of record, and that the report itself was symptomatically descriptive.  Finally, the VA examiner noted that the Veteran had been diagnosed with major depressive disorder in January 2007, and that the reported stressors relating to this condition included his current financial and social problems.  The VA examiner also noted that the Veteran's current depressive disorder was linked to multiple somatic complaints and his feeling depressed and guilty because a friend had recently passed away.  

During service, the Veteran was diagnosed with borderline personality disorder.  Personality disorders are considered congenital or developmental defects, and they are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
There is no indication that this condition was aggravated by the Veteran's military service.  The U.S. Navy psychiatrist in March 1980, who made the inservice assessment, opined that the Veteran's personality disorder existed was not aggravated or incurred as a result of his time in the Navy.  As noted by the VA examiner in April 2011, the Veteran's inservice psychiatric treatment reports noted that there was no evidence of psychosis or disabling neurosis at the end of treatment, and consequently medications were discontinued.  Finally, post service treatment records do not show this condition.

Psychoses may be presumed to have been incurred during active military service if they become manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence showing that a psychosis became manifest during service or within the first year after separation from service.  38 C.F.R. § 3.384. 

The medical evidence of record reveals that the Veteran has been currently diagnosed with depressive disorder, not otherwise specified.  This condition was also previously diagnosed as major depressive disorder in 2007.  The preponderance of the evidence does not establish any relationship between the Veteran's current acquired psychiatric disorder and his military service.

While the Veteran is competent to report his having a history of many psychiatric manifestations, he is not competent to attribute these manifestations to a specific diagnosis.

The most probative evidence of record as to whether the Veteran's current depressive disorder was related to his military service is the VA examiner's opinion in April 2011.  Specifically, the VA examiner opined that it was less likely than not that the Veteran's current depressive disorder was related his inservice personality disorder with acute psychotic features.  The VA examiner rendered this opinion following a review of the Veteran's claims file and after conducting a mental status examination on the Veteran.  In support of this opinion, the VA examiner cited inconsistencies in the Veteran's allegations, the lack of any evidence of psychosis or disabling neurosis at the end of his inservice treatment; and that January 2007 diagnosis of major depressive disorder, which only cited to recent stressors.

In sum, the earliest diagnosis of an acquired psychiatric disorder was in 2007, over 25 years after the Veteran separated from service.  There is no evidence of an acquired psychiatric disorder during service.  The personality disorder noted during service is not a disease or injuries within the meaning of applicable legislation for service connection purposes.  There is no credible evidence linking any current acquired psychiatric disorder to service.  The preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder; there is no doubt to be resolved; and service connection is not warranted. 

B.  Service Connection for a Chronic Lung Disability, to include Asthma

A November 1989 VA treatment report revealed treatment for a repeat of bronchial asthma.  A May 1993 VA treatment report noted the Veteran's history of having asthma all of his life, and having been on medications for this condition for the past five or six years.  A December 1999 VA treatment report noted an assessment of asthma, and indicated that the Veteran had been prescribed medication for this condition.  


In January 2007, the Veteran filed to reopen his claim seeking service connection for a chronic respiratory disability, to include asthma.

A January 2007 VA treatment report noted the Veteran's history of asthma.  A June 2007 VA treatment report noted that he had asthma and used a rescue inhaler once or twice a month.  

In March 2011, a VA respiratory examination was conducted.  An addendum to this examination was later added in April 2011.  The VA examiner noted that the Veteran's claims file had been reviewed.  The Veteran reported that his first episode of what was subsequently diagnosed as asthma began in 1978 or 1979 while he was in the Navy.  He reported that he was given an inhaler which he continued to use while still in the service.  Following service, he reported having intermittent episodes of shortness of breath, and indicated that he received treatment for asthma beginning shortly after his separation from service.  Following a physical examination, the report concluded with a diagnosis of bronchial asthma.

Based upon a review of the claims file and examination of the Veteran, the VA examiner opined that the evidence does not support the onset of asthma until the very late 1980's, and specifically 1989.  In support of this opinion, the VA examiner indicated that the Veteran's inservice incident was an isolated event in an allergic man, known sensitive to dust preservice, which resolved quickly.  The VA examiner noted that his inservice bronchospasm was not the cause of his current chronic asthma condition, which the records indicate did not develop until at least several years after separation.  The VA examiner noted that the first post service documentation related to asthma was in 1989.  The VA examiner noted that after that point, the diagnosis of asthma seemed to be very well established.

While an individual is competent to state that he has experienced episodes of difficulty breathing and/or shortness of breath, the Board finds the credibility of the Veteran's statements to be lacking.  The Veteran has been inconsistent in his reporting concerning the onset of his asthma symptoms.  For instance, a May 1993 VA treatment report noted the Veteran's history of having asthma all of his life.  During his December 2010 video conference hearing and at the March 2011 VA respiratory examination, the Veteran reported that his asthma began during his military service.  

During his December 2010 video conference hearing, the Veteran testified that he began using inhalers and taking medications for his asthma 30 years ago, which would be during his military service.  However, a May 1993 VA treatment report noted the Veteran's history of having been on medications for asthma for the past five or six years, which would be several years after his discharge from military service.

The Veteran's contentions of having ongoing symptoms of and treatment for asthma since his discharge from the service are inconsistent, not supported by the evidence, and are not credible.  Hence, the probative value of the Veteran's statements is outweighed by the other evidence of record.   

While the Veteran received treatment for shortness of breath in March 1978, he was diagnosed with acute bronchospasm, secondary to inhaled irritant.  The report indicated that he was to avoid direct aqua spraying, and no follow up treatment for this condition is shown.   Thereafter, a February 1980 hospital note indicated that the Veteran was not having any respiratory problems.  

The first post service complaint or reference of any kind referring to any respiratory problem, including asthma, was in November 1989, over 9 years after the Veteran's discharge from the service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

The Board finds March 2011 VA respiratory examination , along with the April 2011 addendum, to be most probative on the issue of whether the Veteran's current bronchial asthma is related to his military service.  This opinion was based upon a complete review of the Veteran's claims file, including inservice and post service treatment records, as well as a physical examination of the Veteran.  Finally, as discussed above, the VA examiner provided a rationale for the conclusion that the Veteran's current bronchial asthma was not related to his military service. 

The lack of any additional treatment following the Veteran's inservice diagnosis of 
acute bronchospasm, secondary to inhaled irritant;  the lack of any post service treatment for asthma having been shown for more than 9 years, the May 1993 VA treatment record noting that the Veteran first taking medications for his asthma just five or six years earlier; the VA examiner's negative opinion; and the Veteran's inconsistent reports as to his history of asthma and its treatment; is far more probative on the issue of whether he incurred or aggravated a chronic respiratory disability, including asthma, during service.  See Jandreau, 492 F. 3d at 1372.

The preponderance of the evidence is against the Veteran claim; there is no doubt to be resolved; and service connection for bronchial asthma is not warranted.


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for chronic lung disability, including asthma, is denied.



____________________________________________
D. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


